1

2

3
                                UNITED STATES DISTRICT COURT
4
                                     DISTRICT OF NEVADA
5
                                               ***
6
      Antwon Maurice Bayard,                            Case No. 3:09-cv-00476-RCJ-VPC
7
                                      Petitioner,                     ORDER
8            v.

9     Howard Skolnik, et al.,

10                                 Respondents.

11
            Petitioner Antwon Maurice Bayard’s 28 U.S.C. § 2254 habeas corpus petition was
12
     dismissed on June 9, 2010, and judgment was entered (ECF Nos. 40, 41). More than
13
     nine years later Bayard filed yet another motion for writ of execution, which appears to
14
     seek hundreds of millions of dollars from respondents (ECF No. 65). The motion is
15
     frivolous and is denied.
16
            IT IS THEREFORE ORDERED that petitioner’s motion for writ of execution (ECF
17
     No. 65) is DENIED.
18

19

20
                   30 July 2019.
            DATED: 23      2019
21

22

23                                                       ROBERT C. JONES
                                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                    1
